Case 9:17-cv-81140-WPD Document 224 Entered on FLSD Docket 06/11/2020 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Civil No. 17-cv-81140-CIV-Dimitrouleas/Matthewman

   VERSANT FUNDING LLC, a Delaware
   Limited Liability Company,

         Plaintiff,                                                             KJZ

   vs.                                                                Jun 11, 2020
   TERAS BREAKBULK OCEAN
   NAVIGATION ENTERPRISES, LLC f/k/a                                               West Palm Beach
   TERAS BBC OCEAN NAVIGATION
   ENTERPRISES HOUSTON, LLC;
   TERAS CARGO TRANSPORT (AMERICA),
   LLC A DELAWARE LIMITED LIABILITY
   COMPANY; TERAS CHARTERING, LLC A
   DELAWARE LIMITED LIABILITY
   COMPANY d/b/a TERAS BBC
   CHARTERING, LLC; AND
   SONNY JOE SANDERS,

      Defendants.
   ___________________________________/

     ORDER GRANTING PLAINTIFF/JUDGMENT CREDITOR’S MOTION FOR THE
    COMMENCEMENT OF PROCEEDINGS SUPPLEMENTARY TO EXECUTION AND
       FOR THE ENTRY OF AN ORDER FOR IMPLEADER OF THIRD-PARTY
                DEFENDANTS IN AID OF EXECUTION [DE 217]

             THIS CAUSE is before the Court upon Plaintiff/Judgment Creditor, Versant Funding

   LLC’s (“Judgment Creditor”) Motion for the Commencement of Proceedings Supplementary to

   Execution and for the Entry of an Order for Impleader of Third-Party Defendants in Aid of

   Execution (“Motion”) [DE 217]. This matter was referred to the undersigned by United States

   District Judge Kenneth A. Marra. See DE 222. No responses were timely filed. The matter is

   now ripe for review.
Case 9:17-cv-81140-WPD Document 224 Entered on FLSD Docket 06/11/2020 Page 2 of 5



                                           I.         BACKGROUND

          On May 14, 2019, the Court entered a $3 million judgment in favor of Judgment Creditor

   and against Defendants/Judgment Debtors, Teras Breakbulk Ocean Navigation Enterprises, LLC

   f/k/a Teras BBC Ocean Navigation Enterprises Houston, LLC; Teras Cargo Transport

   (America), LLC;, and Teras Chartering, LLC d/b/a Teras BBC Chartering, LLC (collectively, the

   “Judgement Debtors”). [DE 214]. According to Motion, the parties entered into a Final Consent

   Judgment, but none of the Judgment Debtors has paid their obligation owed to Judgment

   Creditor, and Judgment Creditor is owed in excess of $1,675,000 pursuant to the judgment. [DE

   217, p. 3]. Judgment Creditor seeks an Order allowing it to commence Supplementary

   Proceedings in Aid of Execution against the Judgment Debtors. Id. at p. 18.

          Judgment Creditor also moves for an order of this Court pursuant to Fla. Stat. § 56.29(2)

   impleading and issuing a Notice to Appear to six entities as Third-Party Defendants, which

   Judgment Creditor alleges are alter egos of Sonny Joe Sanders (a defendant and judgment debtor

   in this case). These entities are the following: 1) Teras America, LLC; 2) PNG Project Services,

   Ltd.; 3) Teras Queensland, Ltd.; 4) TrueNorth Energy Systems, LLC; 5) Cargo Risk Consulting,

   LLC; and 6) SJS Investments, LLC. [DE 217].

                                                II.       ANALYSIS

          a. Motion for Commencement of Proceedings Supplementary as to Judgment Debtors

          Pursuant to Rule 69(a)(1), proceedings supplementary to and in aid of execution must

   comply with the procedure of the state where the court is located. Florida law states that a person

   who holds an unsatisfied judgment “may file a motion and an affidavit so stating, identifying, if

   applicable, the issuing court, the case number, and the unsatisfied amount of the judgment ... and

   stating that the execution is valid and outstanding, and thereupon the judgment creditor is



                                                      2
Case 9:17-cv-81140-WPD Document 224 Entered on FLSD Docket 06/11/2020 Page 3 of 5



   entitled to these proceedings supplementary to execution.” Fla. Stat. § 56.29(1). “A party

   bringing a proceeding supplementary to execution must 1) show that he or she possesses an

   unsatisfied writ of execution, and 2) file an affidavit averring that the writ is valid and

   unsatisfied.” Floridians for Solar Choice, Inc. v. PCI Consultants, Inc., No. 15-CV-62688, 2019

   WL 2297524, at *1 (S.D. Fla. May 30, 2019)

          Here, Judgment Creditor has met the jurisdictional requirements established by Fla. Stat.

   § 56.29(1) by demonstrating that a writ of execution is valid and unsatisfied and by filing the

   appropriate affidavit [DE 218]. Therefore, the Court will grant Judgment Creditor’s request to

   commence proceedings supplementary.

          b. Whether Judgment Creditor Is Properly Proceeding under § 56.29(2), Florida Statutes

          As an initial matter, the Fourth District Court of Appeal, in analyzing this Florida statute

   has explained as follows: “We conclude that in cases alleging alter ego liability, the description

   requirement of section 56.29(2) is satisfied if the judgment creditor describes any property of an

   alter ego of the judgment debtor not exempt from execution in the hands of any person, or any

   property, debt, or other obligation due to an alter ego of the judgment debtor which may be

   applied toward the satisfaction of the judgment.” Longo v. Associated Limousine Servs., Inc., 236

   So. 3d 1115, 1121 (Fla. Dist. Ct. App. 2018). Thus, it appears that property of the alter ego falls

   within section 56.29(2).

          Section 56.29(2), Fla. Stat., sets forth several mandatory requirements, including that the

   moving party “describe any property of the judgment debtor not exempt from execution in the

   hands of any person or any property, debt, or other obligation due to the judgment debtor which

   may be applied toward the satisfaction of the judgment.” The statute also requires the filing of

   proposed Notices to Appear. Fla. Stat. § 56.29(2). The Notice to Appear procedure is designed to



                                                   3
Case 9:17-cv-81140-WPD Document 224 Entered on FLSD Docket 06/11/2020 Page 4 of 5



   provide certain notice and rights to a non-party who a judgment creditor seeks to haul into court

   in an effort to collect on a judgment. Judgment Creditor has complied with the language of

   § 56.29(2).

          The Court finds that Judgment Creditor has fully complied with the statutory requirement

   and that Judgment Creditor’s proposed Notices of Appearance [DE 217-1] are sufficiently

   specific, that they describe the property at issue with reasonable particularity, and that they fully

   comply with the Florida Statutes. Therefore, the Court will issue the Notices to Appear.

                                              III.    CONCLUSION

          Based on the foregoing, it is hereby ORDERED as follows:

          1. Judgment Creditor’s Motion for the Commencement of Proceedings Supplementary

                 to Execution and for the Entry of an Order for Impleader of Third-Party Defendants

                 in Aid of Execution [DE 217] is GRANTED.

          2. Proceedings supplementary are hereby initiated pursuant to section 56.29, Florida

                 Statutes, and Federal Rule of Civil Procedure 69.

          3. The Court will separately issue the Notices to Appear prepared by Judgment Creditor

                 to the six entities who Judgment Creditor alleges are alter egos.

          4. Judgment Creditor shall promptly effect proper service of the Notices to Appear on

                 each of the entities. Judgment Creditor shall promptly file proof of service of the

                 Notices to Appear on each of the affected entities.

          5. The six entities shall respond to the Notices to Appear within seven (7) business days

                 from the date of service and shall provide any and all information regarding their

                 assets, funds, and property. Additionally, the responding affidavit must raise any fact

                 or defense opposing application of the property described in the Notice to Appear to



                                                      4
Case 9:17-cv-81140-WPD Document 224 Entered on FLSD Docket 06/11/2020 Page 5 of 5



              satisfy the judgment, including legal defenses, such as lack of personal jurisdiction.

              Legal defenses need not be filed under oath but must be served contemporaneously

              with the affidavit.

          6. The Court will reserve ruling on and retain jurisdiction over Judgment Creditor’s

              request for costs for these proceedings supplementary, as well as reasonable

              attorney’s fees against Judgment Debtors, pursuant to Fla. Stat. § 56.29(8) and the

              Consent Final Judgment.

          DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

   Florida, this 11th day of June, 2020.




                                                              WILLIAM MATTHEWMAN
                                                              United States Magistrate Judge




                                                  5
